Citation Nr: 1635251	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987 and from January 1991 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Newington, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran testified at an RO formal hearing and, in October 2012, he appeared at a hearing before a Veterans Law Judge.  Transcripts of these hearings associated with the claim file.  However, the Veterans Law Judge who conducted the October 2012 Board hearing is no longer employed at the Board due to retirement.  Thus, the Veteran was notified of the opportunity to request another Board hearing if he so desired.  In November 2015 correspondence, the Veteran replied that he did not wish to appear at another Board hearing.  

In February 2013, the Board dismissed several claims and remanded entitlement to an increased evaluation for IBS and other claims for further development.  The case returned to the Board in October 2014, when the Board granted a 30 percent evaluation, but no higher, for IBS prior to April 3, 2013 and denied an evaluation in excess of 30 percent thereafter.  The October 2014 Board decision also denied entitlement to service connection for a left knee disability and entitlement to service connection for a disability manifested by muscle pain, to include as a manifestation of an undiagnosed illness.  In October 2014, the Board also remanded entitlement to service connection for a headache disability, to include as a manifestation of an undiagnosed illness for additional development.  

The Veteran appealed the portion of the October 2014 Board decision which denied an increased rating for IBS to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated the Board's decision to the extent it denied an increased evaluation for IBS and remanded the matter to the Board for further proceedings, specifically to address explain how the Veteran's missed work and other possible effects of his disability on his employment are contemplated by the rating schedule.  

As noted above, the October 2014 Board decision remanded entitlement to service connection for a headache disability, to include as a manifestation of an undiagnosed illness.  Subsequently, in February 2016, the Board requested an expert opinion from the Veterans Health Administration on that claim.  That opinion has not yet been received.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Since the last supplemental statement of the case (SSOC), in June 2013, issued for an increased evaluation for IBS, additional relevant evidence has been associated with the claims file.  In a statement received by VA in July 2016, but dated in June 2016, the Veteran waived additional evidence he was submitting, which consisted of statements from himself and his spouse.  However, additional evidence has also been received since the last issuance of the June 2013 SSOC, including VA intestinal conditions examination reports dated in December 2014, August 2015 and February 2016 and additional VA treatment records.  Although the Veteran's IBS claim was addressed in December 2014, September 2015 and April 2016 rating decisions, the AOJ did not consider the evidence and issue a SSOC with regard to the increased rating claim for IBS on appeal.  Therefore, on remand, the AOJ must issue an SSOC that reflects consideration all relevant evidence associated with the record since the issuance of the June 2013 SSOC.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

Regarding the issue of an increased rating for IBS, due to the Veteran's reports of severe occupational impairments caused by the disability, to include missing work as reported in November 2010 testimony, the AOJ must refer the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation for the Veteran's service-connected IBS.  38 C.F.R. § 3.321 (b)(1) (2015).

Additionally, an October 2002 VA treatment record noted the Veteran had applied for disability benefits from the Social Security Administration (SSA).  While a February 2016 SSA inquiry did not provide a disability onset date, such did indicate a claim was denied.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

In light of the remand for other matters, updated VA treatment records should be obtained as the record reflects the Veteran receives regular VA treatment for his IBS.  The record reflects the Veteran most recently received VA treatment from the VA Connecticut Healthcare System, in June 2016.  Thus, on remand, VA treatment records, from the VA Connecticut Healthcare System, to include all additional associated outpatient clinics, since June 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, concerning entitlement to a TDIU, the Veteran indicated his service-connected disabilities, including his stomach problem (evaluated as IBS), as claimed in June 2015 application for TDIU, rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that a September 2015 rating decision found the issue of entitlement to a TDIU was moot as the Veteran was assigned an evaluation of 100 percent for unspecified depressive disorder with obsessive compulsive disorder and posttraumatic stress disorder.  However, VA must consider a TDIU claim despite the existence of a schedular total rating.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award of special monthly compensation under 38 U.S.C.A. § 1114 (s) may be warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the Board finds that the AOJ must consider and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Request that the Veteran provide documentation from his former employer such as attendance/leave records evidencing any time lost due to illness.  

3.  Obtain the Veteran's updated VA treatment records, from the VA Connecticut Healthcare System, to include all associated outpatient clinics, since June 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Refer the issue of an increased rating for IBS on an extraschedular basis to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation.  In reviewing the evidence, the Director should consider Veteran's reports of severe occupational impairments caused by the disability, to include missing work as reported in November 2010 testimony.

5.  Thereafter, readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU on the basis of service-connected disability, other than his service-connected unspecified depressive disorder with obsessive compulsive disorder and posttraumatic stress disorder, and with consideration of the additional evidence associated with the claims file since the issuance of the June 2013 SSOC.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







